Citation Nr: 0807575	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-operative 
spine disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for post-operative residuals of right leg 
fracture.

3.  Entitlement to service connection for lost of use of both 
legs.

4.  Entitlement to service connection for post-operative 
residuals of right leg fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1953 to Septembe 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania, which determined new and material 
evidence was not submitted reopen the right leg claim and 
denied the other two claims on the merits.  An RO Decision 
Review Officer determined that new and material evidence was 
in fact submitted but denied the claim on the merits.

The veteran appeared at a local hearing in April 2006 before 
an RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a post-operative spine disorder is not related to an in-
service disease or injury.

2.  A January 1991 rating decision denied service connection 
for residuals for right leg fracture which, in the absence of 
an appeal, became final.

3.  The evidence submitted since the January 1991 rating 
decision, by itself, or when considered with the previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of a right leg fracture and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the probative evidence indicates 
that residuals of a right leg fracture are not related to an 
in-service disease or injury.

5.  The preponderance of the probative evidence indicates 
that a loss of the use of both legs is not related to an in-
service disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  A spine disorder, including degenerative disc disease, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2007).

2.  The January 1991 rating decision is final.  New and 
material evidence has been submitted to reopen the claim for 
service connection for residuals of a right leg fracture.  
38 U.S.C.A. §§ 5103A, 5108, 7105; 38 C.F.R. §§ 3.156(a), 
3.159.

3.  Residuals of a right leg fracture, including degenerative 
joint disease, were not incurred in or aggravated by active 
service, nor may they be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a).

4.  Loss of the use of both legs was not incurred in or 
aggravated by active service, nor is it causally related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
April 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA informed 
the veteran of the need to submit all pertinent evidence in 
his possession, as well as what type evidence would constitue 
new and material evidence and the reason his prior claim was 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA 
has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  After notice was provided, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated, as shown in 
the May 2006 Statement of the Case.  The veteran was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Initially, the Board notes the veteran's representative's 
assertions in the July 2007 Appeal Brief that the veteran's 
appeal should be remanded for VCAA-compliant notice and a VA 
examination.  The Board notes that the reasons asserted as a 
basis for another VCAA notice are based on a misapplication 
and understanding of the evidence of record.  The bases for 
rejecting this assertion, and the one for a VA examinatoin 
are discussed in detail below.


Applicable General Law and Regulatory Reguirements

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Legal Background of Right Leg Claim

In October 1990, the veteran applied for service connection 
for his right leg fracture and for a nonservice-connected 
pension.  Early-December 1987 private treatment records of 
Dr. David Frame note the veteran had complained of right knee 
pain since 1985, a past arthrogram had shown degenerative 
arthritis, and he had undergone an arthroscopy in February 
1987.  That procedure was conducted by the veteran's 
referring physician, Dr. Canterna, who described it as an 
abrasion arthroplasty on the medial femoral condyle on the 
undersurface of the patella.  Dr. Frame recommended immediate 
repair of the medial collateral ligament due to its severe 
instability and the unlikelihood of satisfactory results from 
cast immobilization.  Records of Canonsburg General Hospital, 
Pennsylvania, note the procedure was performed in December 
1987 less than one week after Dr. Frame's assessment.

A Janaury 1988 entry in the veteran's post-operative 
rehabilitation records note he fell and injured his right 
knee in late October or early November 1987, and that he had 
a history of two prior fractures in the 1950s and early 
1980s.

Available service medical records note no entries related to 
complaints, findings, or treatment for, a right leg fracture.  
The only records obtained by the RO note January 1955 in-
patient treatment for hernioplasty for a left inguinal hernia 
and left orchiectomy.  Both were assessed as Not In The Line 
Of Duty, as they existed prior to the veteran's entry into 
active service.  The May 1955 Report Of Medical Examination 
For Separation notes all areas, except for scars, were 
assessed as normal.  There were no notations of any treatment 
for a prior fracture.  The veteran was deemed fit for 
separation.

The November 1990 VA examination report notes the veteran 
told the examiner he had fractured his right leg in the same 
place on three occasions.  The first fracture occurred in 
1953 while in basic training.  The other two occurred due to 
his having tripped and fallen, but he gave no date.  He also 
reported his back surgery at T-11 and T-12 and reported 
numbness of his lower extremities, but he gave no history for 
his back disorder.  The examiner noted the veteran's right 
knee to be markedly swollen, and it manifested marked 
limitation of motion.  A surgical scar was noted at T8-T12 
and tenderness over the scar.  There also was limitation of 
motion of the thoracic spine.

The January 1991 rating decision denied the claim, as there 
was no record of the injury or treatment of the right leg in 
the service medical records.  The decision did grant a 
nonservice-connected pension in light of the finding that the 
combined right leg and spine disabilities rendered the 
veteran permanently and totally disabled.  An RO letter, also 
dated in January 1991, notified the veteran of the decision 
and of his appeal rights.  The claims file contains nothing 
to indicate that the veteran did not receive the Janaury 1991 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely Notice of 
Disagreement with that decision.  Thus, the Janaury 1991 
decision became final and binding on the veteran.

New and Material Evidence

Applicable Law and Regulatory Requirements

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).



Analysis
 
As noted above, the Decision Review Officer determined that 
new and material evidence to reopen the right leg claim was 
received, reopened the claim, and adjudicated it on the 
merits.  Transcript p. 4.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.

The evidence added to the record since the January 1991 
rating decision consists of the veteran's testimony at the 
hearing, his VA outpatient treatment records, and two lay 
statements of indiviuals who said they served with him.  The 
veteran noted that he broke his leg in basic training in 
August 1953 when he fell from monkey bars.  He was taken to 
the dispensary where a cast from above his knee to his ankle 
was applied, and he was discharged to his barracks.  
Transcript, p. 6.

A May 2005 statement of [redacted] notes he and the 
veteran were in the same company at Camp Atterbury, Indiana, 
in 1953.  He remembered the veteran having broken his right 
leg when he fell from the Tarzan bars during basic training.  
He fell when they blew the whistle to fall in.  The December 
2005 statement of [redacted] noted the veteran sustained a 
broken right leg when he exited from the monkey bars on the 
confidence course.

The veteran's 1991 claim was denied because there was no 
record of either an injury or treatment during his active 
service.  Proof of an in-service injury is the proverbial 
"first base" in the VA claims process.  Evidence of that 
crucial first element of service connection certainly relates 
to an unestablished related fact that raises the possibility 
of proving the claim.  Mr. [redacted] and Mr. [redacted] are 
competent to provide the evidence noted in their respective 
statements, as they attested to what they purportedly 
observed, see 38 C.F.R. § 3.159(a)(2), and the credibility of 
their statements is presumed.  Justus, 3 Vet. App. 510.  
Thus, their statements are in fact new and material evidence, 
and the claim is reopened.  38 C.F.R. § 3.156(a).
The merits of the claim on a de novo basis are still to be 
determine, and the Board is not at liberty to address the 
merits, unless it can be done without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, the first issue the Board must address is whether the 
veteran's claim is sufficiently developed to allow an 
informed appellate review, and this is where the 
representative's assertion for a VA examination comes into 
full play, as the veteran's claim is now reopened.  See 
38 C.F.R. § 3.159(c)(4)(iii).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to get an examination is 
rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Notwithstanding the low threshold, the Board finds that, 
while the first element for an examination is present, the 
second and third are not.  Specifically, the Board finds no 
competent evidence that the veteran's current disability may 
be associated with his active service, and the claims file 
does in fact contain sufficient information to decide the 
merits of the veteran's claim.  This is where the veteran's 
representative misunderstood the evidentiary requirements at 
the hearing, as he averred that the "deck was stacked 
against the veteran," because VA determined the buddy 
statements were unsupported.  Transcript, pp. 3-6.  It is not 
the fact that the veteran's buddy statements were, or are, 
disregarded, but that they may be considered only so far in 
deciding the veteran's claim.

Lay persons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995.  Thus, while Mr. [redacted] and Mr. [redacted] 
statements are competent evidence that the veteran injured 
his right leg during active service, they are not competent 
evidence that any current residuals are in fact causally 
related to the asserted 1953 in-service injury.  Second, 
while there are no service medical records associated with 
the event, the claims file is not devoid of competent medical 
evidence contemporaenous with the claimed injury.  The 
veteran's examination report at separation is of record.

As noted earlier, the May 1955 Report Of Medical Examination 
noted no right leg symptomatology, and the veteran's lower 
extremities were assessed as normal.  Absent this examination 
report, the Board might readily agree with the veteran's 
representative that a VA examination and nexus opinion is in 
order, but the preponderance of the other competent evidence 
of record happens to mitigate against such a finding.

The veteran makes no assertion that he required treatment for 
his right leg within one year of his separation from active 
service.  Thus, there is no basis for service connection for 
his degenerative process on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309(a).  He dated the earliest instance 
of post-service right leg symptomatology as 1963, when he 
broke his right leg for the second time-eight years after 
his separation form active service.  He then noted subsequent 
fractures in 1978, 1979, and 1985.  Transcript, p. 7.  In 
light of the absence of any evidence of chronicity of right 
leg symtomatology between 1955 and 1963, and the finding of 
no then current pathology or residuals at the 1955 
examination, there simply is no competent factual basis for 
service connection.  The private treatment records do not 
note a specific etiology for the veteran's right knee other 
than the then immediate events reported by the veteran, 
though he did reference a 1953 fracture to at least one of 
his private providers.  Further, just as are Mr. [redacted] 
and Mr. [redacted], the veteran is not competent to assert that his 
current residuals are causally related to a 1953 fracture.

Thus, in light of the fact that the veteran sustained four 
subsequent fractures after his claimed 1953 in-service 
injury, and Dr. Frame's December 1987 assessment indicates 
that it was the 1985 fracture that induced the noted severe 
ligament damage, the Board is constrained to find that the 
preonderance of the evidence is against a finding that the 
veteran's current residuals are due to an in-service injury.  
38 C.F.R. § 3.303.

The benefit sought on appeal is denied.

Low Back Claim

The veteran asserts that he injured his back at the same time 
as he injured his right leg in basic training, but medical 
pesonnel "did not look at it," although he told them.  
Transcript, p. 6.  Regrettably, the Board is constrained to 
find this assertion incredible.

The May 1955 Report Of Medical Examination For Separation 
also assessed the veteran's spine as normal.  The Board finds 
it most noteworthy that the veteran did not include his post-
operative back disorder in his 1990 claim for service 
connection.  As noted earlier, he reported it to the VA 
examiner, but the examination report includes no notation 
that the veteran gave any indication that he injured his back 
during his active service.  His right leg is the only joint 
he asserted was injured during his active service.  Further, 
neither Mr. [redacted] nor Mr. [redacted] made any mention of the 
veteran having injured his back or complained of back-related 
symptoms after the reported 1953 in-service training 
incident.

Interestingly, none of the veteran's private treatment 
records note any service- or 1950s-era history related to his 
back disorder.  Neither is there any evidence of treatment 
for a low back disorder within one year of the veteran's 
separation from active service.  The April 1988 report of Dr. 
Prostko, a neurologist, notes the veteran had complained of 
bilateral lower extremity weakness of possibly as long as 10-
years' duration, which would date his symptoms only back to 
1978-still 20+ years after his separation from active 
service.  The veteran told him he had sustained fractures of 
both legs.  Dr. Prostko opined that a disc herniation was 
responsible for the veteran's symptoms.  Records of Allegheny 
General Hospital note the veteran underwent a microdisectomy 
and laminectomy at T11-T12 in May 1988.  There is no 
indication in Dr. Prostko's report that the veteran's spine 
disorder was causally related to an in-service event.
Thus, the Board finds the preponderance of the evidence is 
against the claim on both a direct and presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on 
appeal is denied.

Loss of Use of Legs

Certain diseases of the central nervous system are also 
subject to service connection on a presumptive basis if 
manifested to a degree of at least 10 percent with one year 
of separation from active service.  See 38 C.F.R. § 3.309(a).  
In addition to the legal requirements for service connection 
set forth esrlier in this decision, a disability which is 
proximately due to or the result of a service-connected 
injury or disease shall be service connected.  38 C.F.R. 
§ 3.310.  Further, a disability which is aggravated by a 
service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran's VA outpatient treatment records note numerous 
neurological examinations with normal clinical findings.  
Nonetheless, the May 1953 Report Of Medical Examination For 
Separation assessed the veteran's neurological system and his 
lower extremities as normal.  There is no evidence of any 
treatment within one year of separation from active service.  
Further, in light of Dr. Prostko's opinion that the etiology 
of the veteran's lower extremity symptomatology is his 
nonservice-connected low back disorder, there is no factual 
basis for service connection on either a direct, presumptive, 
or secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310.

Thus, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for post-operative spine 
disorder is denied.

New and material evidence to reopen a claim for service 
connection for post-operative residuals of right leg fracture 
has been submitted.  The petition is granted to that extent 
only.

Entitlement to entitlement to service connection for post-
operative residuals of right leg fracture is denied.

Entitlement to service connection for lost of use of both 
legs is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


